Citation Nr: 0013259	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as due to service-connected PTSD. 

2.  Entitlement to the assignment of a higher disability 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in January 1995 (denied of service 
connection for cardiovascular disease), June 1995 (granted 
service connection for PTSD and assigned a 10 percent 
disability rating), and February 1996 (denied TDIU).

This case was before the Board in March 2000, at which time 
the Board requested a Veterans Health Administration (VHA) 
medical expert opinion concerning the issue of entitlement to 
service connection for cardiovascular disease, to include as 
due to service-connected PTSD.  A VHA opinion has since been 
prepared and associated with the claims file. 

During the pendency of this appeal, the veteran was granted 
service connection for PTSD by the RO, and was subsequently 
assigned a 30 percent disability rating pursuant to a 
February 1996 RO rating decision, effective September 23, 
1994.  Inasmuch as the veteran has continued to express 
dissatisfaction with the 30 percent disability rating, has 
otherwise not withdrawn his appeal, and in light of the fact 
that the maximum schedular disability rating has not been 
assigned to date, the appeal for the assignment of a higher 
PTSD rating continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).



The Board also observes that although the RO has generally 
characterized one of the issues on appeal as whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for cardiovascular disease, the 
Board finds that the proper characterization is entitlement 
to service connection for cardiovascular disease, as the 
veteran timely initiated an appeal on that issue pursuant to 
his letter to Congressman Pat Donner that was filed with the 
RO in February 1995.  The Board construes this letter to be a 
notice of disagreement (NOD).  38 C.F.R. §§ 20.200, 
20.201,20.202, 20.302 (1999).

In addition, as the issue of TDIU is inextricably intertwined 
with the Board's decision rendered herein on the issues of 
entitlement to service connection for cardiovascular disease 
and for the assignment of a higher disability rating for 
PTSD, the issue of TDIU will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  Service connection has been established for PTSD. 

2.  The veteran's cardiovascular disease is related to his 
service-connected PTSD.

3.  For the period September 23, 1994 through June 20, 1998, 
the veteran's service-connected PTSD is not shown to be 
productive of more than definite social or industrial 
impairment; or more than occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  Effective July 21, 1998, the veteran's service-connected 
PTSD is shown to be productive of symptoms of considerable 
social and industrial impairment; and occupational and social 
impairment, producing reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disease is proximately due 
to, or the result of, his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§3.102, 
3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 30 percent for PTSD for the period 
September 23, 1994 to July 20, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411, 9440 (1999).  

3.  Effective July 21, 1998, the schedular criteria for a 
disability rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411, 9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Cardiovascular 
Disease

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Further, where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
conditions, such as cardiovascular disease (including 
hypertension), to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen, 7 Vet. App. at 439.  

The record shows that service connection has been established 
for PTSD.  The veteran claim that he suffers from 
cardiovascular disease as a result of service, to include as 
due to his service-connected PTSD.  Initially, the Board 
finds that the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  In this regard there is a 
medical diagnosis of cardiovascular disease.  Further, 
several medical reports suggest a nexus between current 
cardiovascular disease and the veteran's service-connected 
PTSD sufficient to well-ground the secondary service 
connection claim.  The Board also finds that the medical 
evidence has been adequately developed and that no further 
action is necessary to assist the veteran.  38 U.S.C.A. 
§ 5107(b).  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for, cardiovascular disease.  The service 
personnel records show the veteran was awarded the National 
Defense Service Medal, Vietnam Campaign Medal, Aircraft 
Crewman Badge, Vietnam Service Medal, Bronze Star, Combat 
Infantryman's Badge, Air Medal (1-12th OLC), Good Conduct 
Medal, and Vietnam Gallantry Cross w/Palm. 

The relevant post-service medical records begin with private 
treatment records for the period September 1987 to October 
1989, which show the veteran was treated for moderate and 
mild hypertension.  A November 1990 quadruple coronary artery 
bypass operation report prepared by a private physician, 
James B. Kase Jr., M.D., stated that the diagnosis was severe 
coronary atherosclerotic disease with left main stem trunk 
disease, status post anterior myocardial infarction.  

A June 1995 letter from Gerald B. Lee. M.D., a private 
physician, states that he had reviewed the veteran's service 
personnel records, SMRs, and post-service medical records.  
Dr. Lee opined

that the anxiety and stress that 
developed because of the Vietnam 
experience did contribute to an 
obstruction of the left anterior 
descending coronary artery in 1990 which 
led to his acute myocardial infarction 
which has caused moderately severe left 
ventricular dysfunction and, therefore, 
post-traumatic stress disorder was a 
factor in the causation of his coronary 
artery disease.

A July 1995 letter from a private licensed psychologist, 
Michael B. Lubbers, Ph.D., stated that consistent with 
established psychological research, stressors like the 
veteran's Vietnam experience, and his subsequent 
readjustment, would put additional strain on his pulmonary 
functioning.  

An August 1995 letter from Dr. Lee states that the veteran's 
medical and legal records were extensively reviewed.  Dr. Lee 
stated that the veteran sustained an anterior myocardial 
infarction in October 1990 due to physical exertion while 
working as a plumber.  It was further stated that 

emotional stress also played a key role 
in the precipitation of this cardiac 
event.  In my professional opinion, to a 
reasonable degree of medical certainty, 
had [the veteran] not been under unusual 
stress and had not been though a 
stressful period of time in Vietnam, that 
he would not have had a myocardial 
infarction at age 44.

Moreover, Dr. Lee opined that the "combination of physical 
exertion at work plus chronic stress from serving in Vietnam 
produced cardiac infarction in this veteran.  Had he not 
served in Vietnam and had he not developed PTSD, he would not 
have suffered an unnecessary early cardiac event." 

A November 1995 letter from a private physician, John T. 
Miller, M.D., F.A.C.C., states that the veteran's PTSD 
"potentially could have negative influences on [the 
veteran's] left ventricular dysfunction by raising his 
adrenaline levels, increasing his blood pressure, and end-
diastolic pressures ... [which] does not have a favorable 
affect on his cardiovascular system and would likely be 
detrimental." 

In a July 1998 letter, Dr. Lubbers opines that "[i]t is 
likely that the combined stress could have an adverse affect 
on his heart functioning."

A September 1998 VA cardiology consultation report shows that 
the examiner reviewed the veteran's medical history and 
contained an opinion that there is "some medical evidence to 
suggest a possible relationship that patients who have [PTSD] 
might be at increased risk for the subsequent development of 
coronary artery disease." 

A September 1998 letter from Dr. Lee states that he has 
"followed [the veteran] for six years and I can vouch for 
the stress that he still feels on a daily basis secondary to 
his serving in Vietnam."  Dr. Lee goes on to opine "that 
the PTSD was a very significant factor - if not the most 
significant factor - in causing his myocardial infarction."

An October 1998 note from a private physician, Terry L. 
Calhoun, M.D., states that the veteran "has hypertension 
secondary to PTSD; started in military service."

A March 2000 VHA opinion notes that the veteran's records had 
been reviewed.  The VA medical expert states that "[t]here 
is evidence to suggest that PTSD may be an independent risk 
factor for coronary artery disease.  So, it is quite possible 
that the PTSD contributed to his [coronary artery disease]."  
The expert further commented that "it is as least as likely 
that the veteran's current cardiovascular disease, including 
the October 1999 [myocardial infarction], is etiologically 
related to the veteran's service[-]connected PTSD."  

In view of the foregoing medical evidence demonstrating that 
it is at least as likely as not that the veteran's coronary 
artery disease was proximately due to, or the result of, 
service-connected PTSD, the Board concludes that service 
connection is warranted for cardiovascular disease as 
secondary to service-connected PTSD.  

II.  Assignment of a Higher Rating for PTSD

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD, and, as such, the claim for a higher rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, VA treatment 
records, private medical records, the veteran's written 
statements, and a transcript of the veteran's RO hearing 
testimony, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to a June 1995 RO rating decision, the veteran was 
granted service connection for PTSD and assigned a 10 percent 
disability rating, effective September 24, 1994.  A February 
1996 RO rating decision increased the veteran's disability 
rating for PTSD to 30 percent, effective September 24, 1994.  
This disability rating has remained in effect ever since.  

A May 1995 VA mental disorders examination report states that 
the veteran tends to dwell on his service in Vietnam, 
harboring guilt and anger.  He also complained of dreams and 
nightmares about his experiences, but denied flashbacks.  The 
diagnosis was PTSD with associated dysthymic disorder, 
depression, and anxiety.  The prognosis was fair.  The 
examiner commented that the veteran's overall impairment from 
PTSD, depression, and anxiety was of moderate degree, as some 
anxiety was due to his cardiovascular disability.  It was 
opined that his PTSD alone was mild to moderate.  

A June 1995 letter from Dr. Lee states that he had been 
treating the veteran for the previous four years, reviewed 
the veteran SMRs, and had referred the veteran to a private 
psychologist, Dr. Lubbers.  Dr. Lee states that Dr. Lubbers 
agrees with him that the veteran suffers from moderately 
severe PTSD.

A July 1995 report from Dr. Lubbers states that he had 
reviewed the veteran's VA records, administered various 
psychological tests, and had met with the veteran for a total 
of eleven hours.  Objectively, the veteran exhibited much 
anxiety, and tried to mask his internal distress through 
avoidance strategies.  The veteran perceived himself to be 
weak and ineffectual, and was likely to be generally 
resentful and angry.  Dr. Lubbers opined that the veteran 
suffered from moderate PTSD.  This is based on the prevalence 
of the following symptoms: sleep disturbance; irritability; 
anger; outbursts; difficulty concentrating; hypervigilance; 
exaggerated startle response; detachment from feelings; a 
sense of foreshortened future; restricted range of affect; 
and a difficulty in processing and describing thoughts and 
feelings about traumatic events.  Dr. Lubbers opined that 
"[b]ased on the VA disability rating scale, I can say with 
reasonable certainty that [the veteran] suffers from a 30 to 
40 percent impairment as the result of his experiences in 
Viet Nam [sic]."  

An October 1995 letter from Dr. Lee opines that, upon review 
of the medical evidence of record and on the basis of his 
personal treatment of the veteran, that he suffers from 
severe, chronic, PTSD, at a level of 40 to 50% disabling.  

A March 1996 letter from Dr. Lubbers states that there had 
been no significant change in the veteran's psychological 
condition since July 1995, and that the veteran had continued 
to attend regularly scheduled therapy sessions.  Moreover, it 
was noted that the veteran "does experience decreased 
motivation regarding his physical health consistent with a 
diagnosis of moderate PTSD."

A September 1996 PTSD examination report recounts the 
veteran's history.  The veteran was clean and casual, 
cooperative, and orientated as to time, place, and manor.  
His affect was appropriate, his judgment and insight were 
good, and he would generally get along with people, although 
his peer relationships were fair.  The veteran reported sleep 
disturbance and a short temper.  The diagnosis was PTSD, with 
symptoms of sleep disturbance, short startle reflex, 
hypervigilance, irritability, concentration problems, and 
difficulties with interpersonal relationships.  The prognosis 
was fair, but the veteran's incapacity was noted to be 
moderate.  

A July 1998 report from Dr. Lubbers states that he saw the 
veteran on July 21, 1998, and noted that he has continued to 
experience a moderate level of PTSD, which interferes with 
his daily functioning.  It was observed that the veteran's 
PTSD impairment had worsened over the previous three years, 
which had been causing a continued inability to obtain 
gainful employment.  It was further opined that "[b]ased on 
the V.A. Disability Rating Scale, I can with reasonable 
psychological certainty upgrade his rating to fifty percent 
(50%) as a result of his PTSD and Viet Nam [sic] 
experience."  The diagnoses were as follows: PTSD, moderate 
type; rule out obsessive-compulsive disorder; personality 
disorder, not otherwise specified; and a global assessment of 
functioning score (GAF) of 50.

A September 1998 VA PTSD examination report notes that the 
medical records were reviewed.  The examiner states that he 
had previously evaluated the veteran.  Objectively, the 
veteran was clean and casual, oriented to time, place, and 
manner, but his affect was tense.  Insight and judgment were 
good, but peer relationships were described only as fair.  
Memory and concentration were fair, he exhibited 
obsessive/compulsive personality traits, and he complained of 
daytime flashbacks, sleep disturbance, nightmares, and that 
he has been dwelling on his wartime experiences.  The 
diagnoses consisted of the following: PTSD with depression; 
obsessive compulsive personality traits; and a GAF of 50.  
The prognosis was guarded.  The veteran's PTSD incapacity was 
opined to be marked and acute in that he was unable tolerate 
ordinary stress or function in an ordinary work situation.   

Additional evidence consists of the veteran's variously dated 
written statements, written statements from family and 
acquaintances, and the veteran's March 1999 hearing 
testimony. 

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since June 1995, the veteran's claim the 
assignment of a higher disability rating for PTSD will be 
considered under the criteria in effect prior to and after 
November 7, 1996.

Prior to November 7, 1996, a 10 percent disability rating for 
PTSD was for assignment when symptoms were "[l]ess than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment."  A 30 percent disability rating for PTSD was 
for assignment when there was "[d]efinite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent disability rating for 
PTSD was for assignment when the "[a]bility to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
A 70 percent disability rating was for assignment when the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the United States Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 (1996) was "qualitative" in character, where 
as the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for the 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of VA concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C. § 7104(c) 
(West 1991).  

Under the revised schedular criteria, in accordance with 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440, a 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent disability rating is for assignment for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411, 9440 (1999).

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that under either 
the old or new rating criteria, the veteran's PTSD 
symptomatology had remained stable and commensurate with the 
assigned disability rating of 30 percent for the period 
September 23, 1994 through July 20, 1998.  However, since 
July 21, 1998, the medical evidence shows that the veteran's 
PTSD symptomatology has become more severe, and warrants an 
increase to a 50 percent disability rating, under either the 
old or new criteria.

A brief synopsis of the medical evidence prior to July 21, 
1998, includes the following: a May 1995 VA mental disorders 
examination report stating that the veteran's PTSD was "mild 
to moderate;" Dr. Lee's June 1995 comment that the veteran 
suffers from "moderately severe PTSD;" Dr. Lubbers July 
1995 opinion that "[b]ased on the VA disability rating 
scale, I can say with reasonable certainty that [the veteran] 
suffers from a 30 to 40 percent impairment;" Dr. Lee's 
October 1995 statement that the veteran "suffers from 
severe, chronic, PTSD, at a level of 40 to 50% disabling;" 
Dr. Lubbers March 1996 diagnosis of "moderate PTSD;" and a 
September 1996 VA examination report states the veteran's 
prognosis was "fair" and that the veteran's incapacity was 
"moderate."  

Overall, these descriptions, considered in conjunction with 
the specific symptomatology detailed during this period, 
supports the conclusion that a rating in excess of 30 percent 
is not warranted.  Under the old criteria, the evidence shows 
that the veteran's PTSD manifested symptomatology that more 
closely approximates "definite" rather than "considerable" 
impairment (i.e., the veteran's impairment was more than 
moderate but less than rather large).  Under the revised 
criteria, the veteran's PTSD manifested symptomatology more 
closely approximated the criteria for a 30 percent disability 
rating, because although there was evidence of anxiety, 
depressed mood, chronic sleep impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, there 
was no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment in short-and long-
term memory; impaired judgment; or impaired abstract 
thinking.

In evaluating the evidence of record since July 21, 1998, it 
appears that the veteran's PTSD symptomatology had worsened.  
Dr. Lubbers' July 1998 report states that the veteran's PTSD 
had become more severe and that he judged a 50 percent rating 
under the VA rating criteria would be appropriate.  Dr. 
Lubbers explained that his examination was conducted in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV"), and 
assigned the veteran a GAF of 50.  Similarly, a September 
1998 VA PTSD examination report - which was prepared by the 
same medical professional who had examined the veteran in May 
1995 and September 1996 - also assigned a GAF of 50.  
Moreover, the examiner commented that the veteran's prognosis 
was guarded and that the incapacity caused by his PTSD was 
marked and acute, which reveals a significant increase in 
impairment since the previous reports prepared by this VA 
examiner. 

At this point the Board notes that according to DSM-IV, a GAF 
of 41-50 indicates "[s]erious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

The Board concludes that the evidence shows the veteran's 
PTSD has become more severe as of July 21, 1998.  Under the 
old criteria, a disability rating of 50 percent is warranted 
as the veteran's symptomatology causes considerable 
impairment.  This considerable impairment is consistent with 
the serious symptoms described by the GAF score of 50.  
However, a higher disability rating is not warranted, as the 
symptomatology is not manifested by severe impairment of his 
ability to establish or maintain effective or favorable 
relationships with people, or is of such severity and 
persistence that there is severe impairment in his ability to 
obtain and retain employment.  

Similarly, a 50 percent disability rating is warranted under 
the new criteria as of July 21, 1998.  Once again, the Board 
takes notice of the apparent increase in the severity of the 
veteran's symptoms since July 21, 1998, as revealed by the 
most recent medical evidence, and the correlation between the 
serious symptoms described for a GAF score of 50 and the 
schedular criteria for a 50 percent disability rating.  A 
disability rating in excess of 70 percent, however, is not 
warranted, as there is no evidence that the veteran suffers 
from occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and 
hygiene.   

To summarize, in consideration of all of the evidence of 
record, and in conjunction with the application of the 
criteria listed under Diagnostic Code 9411, the Board 
concludes that the preponderance of the evidence is against 
the assignment of disability rating in excess of 30 percent, 
effective for the period September 23, 1994 through June 20, 
1998.  However, the Board finds that a disability rating of 
50 percent is warranted, effective July 21, 1998.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash at 227.


ORDER

Entitlement to service connection for cardiovascular disease 
as secondary to PTSD is granted, subject to the rules and 
regulations governing monetary awards. 

A disability rating in excess of 30 percent for PTSD, 
covering the period September 23, 1994 to July 20, 1998, is 
denied.

A disability rating of 50 percent for PTSD is granted 
effective July 21, 1998, subject to the governing laws and 
regulations concerning monetary benefits.


REMAND

As noted in the introduction section of this decision, the 
issue of TDIU is inextricably intertwined with the 
determinations rendered above.  This is because a 
determination of whether TDIU should be granted is dependent, 
at least in part, on the ultimate disability rating to be 
afforded the veteran for his service-connected cardiovascular 
disease, as well as the 50 percent disability rating awarded 
to the veteran herein, effective July 21, 1998.

Accordingly, the matter is REMANDED to the RO for the 
following development:

After assigning the veteran a disability 
rating for his service-connected 
cardiovascular disease, the RO should 
adjudicate whether the veteran is 
entitled to TDIU, pursuant to 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, and 
4.19.  If the decision remains 
unfavorable to the veteran, he should be 
provided a Supplemental Statement of the 
Case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this remand is to develop the record and 
afford the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

